Filed 2/24/22 Hurd v. Hurd CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


JEFFREY LAURENCE                                          B309280
HURD,
                                                          (Los Angeles County
         Plaintiff and Appellant,                         Super. Ct. No.
                                                          18STPB10655)
         v.

DAVID WILLIAM HURD,
as Trustee, etc.,

     Defendant and
Respondent.

     APPEAL from an order of the Superior Court of
Los Angeles County. Clifford L. Klein, Judge. Reversed and
remanded.

         Zarmi Law and David Zarmi for Plaintiff and Appellant.

     Thomas Vogele & Associates, Thomas A. Vogele and
Timothy M. Kowal for Defendant and Respondent.

                               _________________________
       The question in this case is whether a California court
lacks personal jurisdiction over David William Hurd
(respondent), trustee of The Hurd Family Trust (Hurd Trust),
because he is domiciled in Colorado. Based on the facts of this
case, we conclude that California has specific jurisdiction over
respondent and the trial court erred when it granted respondent’s
motion to quash service of the summons in connection with the
probate petition filed by Jeffrey Laurence Hurd (appellant). We
reverse the trial court’s order.
       Because the trial court never ruled on respondent’s motion
to stay or dismiss based on the inconvenient forum doctrine, we
remand the matter to the trial court to rule on that motion in the
first instance.
                               FACTS
The Hurd Trust and the Hurd Family
       William and Linda Hurd established the Hurd Trust on
June 15, 1992, in Pasadena, California. It was funded with
financial assets, real property in California, and real property in
Colorado. They were the original trustees as well as the settlors.
Appellant and respondent are the children of the settlors.
       During the joint lifetime of the settlors, the trustees were
required to pay the settlors the entire income of their community
estate at least once a quarter. If the income was insufficient, the
trustees were required to apply as much of the principal of the
trust as necessary for the settlor’s health, maintenance, comfort,
and welfare.
       Upon the death of the first settlor, the living settlor was
required to divide the trust estate into three separate trusts
designated as Trust A, Trust B and Trust C. The trustee was
obligated to utilize the interest and principal for the benefit of the




                                  2
living settlor, subject to certain general provisions common to
each of the sub-trusts.
       Upon the death of the living settlor, the successor trustee
was required to pay funeral expenses as well as various debts
and taxes, then combine the sub-trusts and divide them into as
many equal shares as there were children of the settlors then
surviving. The Hurd Trust specified that “[a]ny share allocable
to a living child of Settlors shall be distributed to such living
child, FREE OF TRUST.”
       Respondent was listed as the successor trustee if the
settlors died or became incapacitated.
       Upon Linda Hurd’s passing in 1993, the Hurd Trust
became irrevocable.
William Hurd’s Promissory Note
       William Hurd moved to Nevada in 2008 where he married
a woman named Elaine and formed the Hurd-Starr Family Trust.
He transferred $432,740 from the Hurd Trust to the Hurd-Starr
Family Trust in exchange for a promissory note in favor of the
Hurd Trust.
       The promissory note was secured by a deed of trust on real
property owned by the Hurd Trust in Steamboat Springs,
Colorado.
The Domiciles of Appellant and Respondent
       While appellant lives in California, respondent is domiciled
in Colorado.
Administration of the Hurd Trust After Respondent
Becomes the Successor Trustee
       Respondent became trustee of the Hurd Trust after William
Hurd died in Nevada in 2016.




                                3
       On January 7, 2017, respondent executed two certifications
of trustee in Westminster, Colorado, one for Trust B and one for
Trust C of the Hurd Trust. He filed a 2016 income tax return for
the Hurd Trust with the Colorado Department of Revenue.
       On September 6, 2017, respondent terminated the Hurd
Trust’s Pasadena, California attorneys, the law firm of Stone &
Doyle. On March 2, 2018, respondent’s trust attorneys in
Colorado, Fairfield and Woods, filed Trust Registration
Statements for “Marital Trust ‘B’ of the [Hurd Trust]” and
“Family Trust ‘C’ of the [Hurd Trust].” They listed a
Westminster, Colorado address for respondent and stated that
the records of the Hurd Trust were being kept at the principal
place of administration, which was also in Westminster,
Colorado.
       At some point, appellant and respondent entered an oral
agreement to maintain property owned by the Hurd Trust in
La Cañada Flintridge, California as income property until it was
vacated by its current tenant. The tenant stated that he did not
intend to vacate until his children graduate from school in 2027.
       In 2018, respondent filed a 2017 Colorado income tax
return for the Hurd Trust, mailed appellant a K-1 form from
Colorado, and filed interim accountings in a Colorado court.
Respondent’s California Probate Petition
       In 2017, respondent discovered that the Hurd Trust held a
promissory note made by the Hurd-Starr Family Trust in the
amount of $432,740. His Long Beach, California attorney filed a
petition to open probate and a creditor claim in the Los Angeles
Superior Court. The creditor claim stated: “William J. Hurd
transferred assets while trustee of the [Hurd Trust] to his own
account or to the Hurd-Starr Family Trust[] contrary to law and




                                4
in breach of his fiduciary duties and the terms of the [Hurd
Trust] during the time period of October 1993 through
November 17, 2016[,] in the sum of $432,740.00[.]” The petition
stated: “The [Hurd Trust] is administered at 225 S. Lake Ave.,
Ste. 300, Pasadena, CA 91101.” Respondent signed the petition
on November 16, 2017.
       Respondent withdrew the probate petition and creditor
claim after realizing William Hurd’s probate needed to be opened
in Nevada instead.
Assets of the Hurd Trust
       The property in Steamboat Springs was sold in October
2017. The La Cañada Flintridge property became the sole asset
of the Hurd Trust.
Disagreement Between Appellant and Respondent
       Respondent believed, as a fiduciary, that he had to pursue
recovery of the Hurd Trust’s assets by trying to collect on the
promissory note. Appellant was opposed to having the Hurd
Trust pursue legal action. Respondent was willing to forego legal
action, but only if appellant legally absolved respondent of his
duty to pursue trust assets. Appellant refused to absolve
respondent.
The Nevada Litigation; Respondent’s Loan of $100,000 to
the Hurd Trust
       On behalf of the Hurd Trust, respondent sued the Hurd-
Starr Family Trust in Nevada to enforce the promissory note.
       By December 2017, the litigation had depleted the Hurd
Trust’s cash. Counsel for the Hurd Trust wrote to appellant
explaining that the trust had expended all the proceeds in Trust
B from the sale of the Colorado property in Steamboat Springs to
pursue the litigation. It needed to raise at least $100,000 to




                                5
continue the litigation or it would have to dismiss the action.
Counsel wrote: “[Y]our options are either to (1) sign the
indemnification so [respondent] can drop the claims or (2) send
[respondent], as Trustee, $50,000 to pursue the claims.”
Appellant did not respond.
       On April 19, 2018, respondent loaned $100,000 to himself
as trustee of the Hurd Trust, Trust C. The loan was secured by a
deed of trust on the La Cañada Flintridge property. The deed of
trust stated that the respondent, as trustee of the Hurd Trust,
Trust C, promised to pay the debt with interest in regular
periodic payments, and to pay the debt in full by April 2028.
       Respondent recorded the deed of trust with the Recorder’s
Office of Los Angeles County.
Appellant’s California Probate Petition
       In November 2018, appellant filed a petition in probate
court.
       Per the petition, appellant and respondent met in 2016 to
discuss the La Cañada Flintridge property. They orally agreed to
hold the property in the Hurd Trust and split the rental income
until their tenants moved out. They anticipated that the tenants
would stay for seven more years until their children finished
school. In reliance on respondent’s promises, appellant allowed
respondent to stay on title to the property without distribution
under the Hurd Trust.
       Respondent breached the oral agreement and his fiduciary
duties to appellant when he borrowed $100,000 to fund the
litigation in Nevada and secured the loan with the La Cañada
Flintridge property by executing a deed of trust. Additionally,
respondent breached his fiduciary duties by: demanding that
appellant either contribute $50,000 to the Nevada litigation or




                               6
sign an indemnification agreement and release in exchange for
respondent dropping the Nevada litigation; failing to provide an
accounting of the $100,000; converting trust assets to his own
use; distributing trust assets to himself and others; allowing
others to use or obtain trust assets; and failing to avoid conflicts
of interest in trust transactions.
       Appellant sought the following relief: (1) an accounting,
(2) an order surcharging respondent for his breaches of fiduciary
duty; (3) an order imposing a constructive trust on all trust
property to which appellant is entitled but is in respondent’s
possession; (4) either an order compelling respondent to
distribute an unencumbered 50 percent interest in the
La Cañada Flintridge property to appellant or an order
appointing appellant or a third party as a temporary trustee to
take possession of the property and administer the trust; and
(5) an award of double damages for the wrongful taking,
concealing and disposing of property.
       Appellant filed a lis pendens.
Respondent’s Challenge to Jurisdiction and Forum
       Respondent filed a motion to quash the service of summons
or, alternatively, to stay or dismiss the action based on the
inconvenient forum doctrine.
       He cited Pavlovich v. Superior Court (2002) 29 Cal.4th 262
(Pavlovich) to support the motion to quash and argued that he
“has administered the trust exclusively in the State of Colorado
and has complied with all reporting and accounting requirements
in Colorado as required by Colorado law. There is absolutely no
evidence that [r]espondent purposefully directed any activity
whatsoever to the State of California except to record one deed of
trust.” Next, as to the inconvenient forum doctrine, he argued:




                                 7
“The Courts of Colorado have been exercising jurisdiction
continuously since January[] 2017. There is a second action
pending in Nevada involving the same issue as raised in this
California petition. There is no basis for this court to accept
jurisdiction as Colorado law must be applied or Nevada law given
the preexisting factual basis of the disputed [promissory] note
and deed of trust.”
       Respondent supported his motion with his declaration as
well as the trust registration documents executed in Colorado,
the Hurd Trust’s court filings in Colorado, and the tax returns it
filed in Colorado.
       Appellant filed an opposition.
       In a declaration submitted in support of the reply,
respondent stated that the Hurd Trust would be “greatly
inconvenienced if required to defend this litigation in California.
Declarant’s attorneys and financial agents [and] tax preparers
are all situated in Jefferson County[,] Colorado and/or Clark
County[,] Nevada. Litigation in California will require all such
individuals to travel to testify at great expense to the [Hurd
Trust]. The applicable law governing the actions of [respondent]
as trustee are those of Colorado. Potentially [respondent] would
be required to have the Trust pay for travel and lodging
expense[s] of Nevada counsel as well. By contrast, [appellant] as
an individual can litigate his claim in Colorado which is the
venue currently exercising jurisdiction over the [Hurd Trust]
without having to transport any other witnesses. The court in
Colorado can apply its laws to these facts much easier than a
court in California[.]”
       The trial court requested that the parties file additional
evidence regarding whether a Colorado court could adjudicate




                                 8
appellant’s claims and continued the motion from March 7, 2019,
to September 9, 2019.
       The parties submitted competing expert declarations
regarding the propriety of appellant pursuing his legal claims in
a Colorado court. They agreed that Colorado could not enter an
order directly affecting title in California, but respondent’s expert
opined that a Colorado court could indirectly affect title by
entering an in personam order that required a defendant as a
constructive trustee to transfer specific property to a plaintiff.
The Order of Dismissal
       On August 14, 2020, the probate court entered an order
stating, “The Motion to Quash Service of Summons is granted.
The [probate court] lacks jurisdiction over the trust because the
courts of the State of Colorado are already exercising
jurisdiction.” The probate court went on to explain that if “the
Colorado court decide[s] to defer to California on issues relating
to the trust administration of the property in California, this
court could assert jurisdiction. At this time, however, this court
is transferring the original petition to Jefferson County,
Colorado.”
       The probate court cited the law regarding personal
jurisdiction as well as the inconvenient forum doctrine. It
explained that appellant failed to prove that personal jurisdiction
would comport with fair play and substantial justice because: it
would be strange and anomalous for a California court to remove
a trustee who is appearing as the trustee in another state; and it
would be strange and anomalous if the probate court disapproved
of disbursements and other actions which the Colorado court has
already approved, or vice versa. The probate court relied on
Schuster v. Superior Court (1929) 98 Cal.App. 619 (Schuster) and




                                  9
stated that if “the Colorado courts have exercised jurisdiction
over the Trust, this court cannot assert jurisdiction. This [court]
cannot and should not assert jurisdiction, and the motion to
quash should be granted.”
       Further, the probate court added: “The [probate court] does
not automatically lack jurisdiction simply because [respondent]
lives in and administers the trust from Colorado. Although
jurisdiction is always proper when the place of administration is
in California, the Law Revision Commission comments to Probate
Code § 17004 make clear that a court can exercise jurisdiction
over a trust holding real property in California, regardless of
whether the trust happens to be administered from elsewhere.
Here, however, Colorado courts have already been exercising
jurisdiction over the trust. . . . Even if the only filings in Colorado
so far have been routine administrative and accounting
documents, rather than any contested pleadings, such filings
must be sufficient that the Colorado courts have exercised
jurisdiction over the trust. This conclusion does not require any
deep understanding of Colorado law, but is a matter of logic. If
the Colorado courts have accepted the filings of accounting and
administrative documents, then those courts are the proper place
to contest those accountings and similar filings. Such a contest
would necessarily involve the Colorado courts making orders as
to the trusteeship and the internal affairs of the Trust, and such
issues are therefore implicitly raised by the filing of the
accountings and similar documents. Because those filings,
contested or not, concern the internal affairs of the Trust, the
Colorado courts are exercising jurisdiction over all aspects of the
Trust.”




                                  10
       On September 11, 2020, the probate court entered a formal
order of dismissal.
Appellant’s Motion for Reconsideration
       Appellant moved for reconsideration, arguing that
Van Buskirk v. Van Buskirk (2020) 53 Cal.App.5th 523
(Van Buskirk) established that California has personal
jurisdiction over the Hurd Trust. The motion was denied.
       This appeal followed.
                            DISCUSSION
I. Standards of Review.
       We review a trial court’s determination of personal
jurisdiction on an independent basis. When the evidence
submitted below is in conflict, we review the trial court’s express
and implied findings under the substantial evidence standard.
(HealthMarkets, Inc. v. Superior Court (2009) 171 Cal.App.4th
1160, 1167–1168.)
       A trial court’s decision to dismiss a case based on the
inconvenient forum doctrine is reviewed using multiple
standards. A dismissal is not appropriate unless there is a
suitable alternative forum available to the parties, and the
analysis of that issue is subject to de novo review. In deciding
whether to dismiss, the trial court must balance private and
public interests. The way it balances those interests is reviewed
for an abuse of discretion. (Morris v. AGFA Corp. (2006) 144
Cal.App.4th 1452, 1464.) Finally, the factual findings underlying
a trial court’s decision are scrutinized for substantial evidence.
(Nellie Gail Ranch Owners Assn. v. McMullin (2016) 4
Cal.App.5th 982, 1006.)




                                11
II. The Motion to Quash Service of the Summons.
        A. Relevant Law.
        Pursuant to Code of Civil Procedure section 410.10 and
Probate Code section 17004, a probate court may exercise
jurisdiction “on any basis not inconsistent with the Constitution
of this state or of the United States.” (Code Civ. Proc., § 410.10.)
        The federal Constitution permits a state to exercise
personal jurisdiction over a defendant if the defendant has
sufficient “minimum contacts” with the forum such that
“maintenance of the suit did not offend traditional notions of fair
play and substantial justice. [Citations.]” (Int’l Shoe Co. v.
Washington (1945) 326 U.S. 310, 316.) Personal jurisdiction may
be either general or specific. (Thomson v. Anderson (2003) 113
Cal.App.4th 258, 265–266 (Thomson).)
        A defendant may be subject to specific personal jurisdiction
if (1) he or she has purposefully availed himself or herself of
forum benefits, (2) the controversy is related to or arises out of
the defendant’s contacts with the forum; and (3) the exercise of
jurisdiction would comport with fair play and substantial justice.
(Thomson, supra, 113 Cal.App.4th at p. 265; Pavlovich v.
Superior Court, supra, 29 Cal.4th at p. 269.)
        “[T]he determination of the reasonableness of the exercise
of jurisdiction in each case will depend on an evaluation of
several factors. A court must consider the burden on the
defendant, the interests of the forum State, and the plaintiff’s
interest in obtaining relief. It must also weigh in its
determination ‘the interstate judicial system’s interest in
obtaining the most efficient resolution of controversies; and the
shared interest of the several States in furthering fundamental
substantive social policies.’” (Asahi Metal Industry Co. v.




                                 12
Superior Court (1987) 480 U.S. 102, 113 (Asahi).) There are no
“talismanic jurisdictional formulas; ‘the facts of each case must
[always] be weighed’ in determining whether personal
jurisdiction would comport with ‘fair play and substantial
justice.’” (Burger King Corp. v. Rudzewicz (1985) 471 U.S. 462,
485–486.) Summed up in total, the question is whether, “the
defendant’s conduct and connection with the forum State are
such that he [or she] should reasonably anticipate being haled
into court there.” (World-Wide Volkswagen Corp. v. Woodson
(1980) 444 U.S. 286, 297.)
       Under Probate Code section 17004, “California courts may
exercise jurisdiction to determine matters concerning trust
property located in California—particularly land—even if the
trust is administered elsewhere. [Citation.]” (Van Buskirk,
supra, 53 Cal.App.5th at p. 531.)
       B. Analysis.
       The trial court’s jurisdictional analysis was erroneous
because it did not apply the relevant law. Rather, it found a lack
of personal jurisdiction based on Schuster, a case that is wholly
inapposite to the issue.
       The trial court’s conclusion that it “lacks jurisdiction over
the trust because the courts of the State of Colorado are already
exercising jurisdiction over the trust,” and that it “could assert
jurisdiction” if the Colorado courts decide to defer to California
“on issues relating to the trust administration of the property in
California” establish that the trial court implicitly recognized
that it could, in fact, exercise personal jurisdiction under
constitutional principles.
       An application of constitutional principles establishes that
California has personal jurisdiction.




                                 13
             1. Respondent’s Purposeful Availment.
       As a preliminary matter, we note that the Hurd Trust
availed itself of the benefits of California by owning the
La Cañada Flintridge property. (Buchanan v. Soto (2015) 241
Cal.App.4th 1353, 1363 [by owning properties in California,
defendant availed himself of the benefits and protections of the
laws of California]; Gognat v. Ellsworth (W.D.Ky., Oct. 26, 2009,
Case No. 5:08-CV-00100) 2009 U.S.Dist. Lexis 99456 *16 [“One
who owns real property in a state purposefully avails themselves
of the benefits and protections of the laws of that state”].)
Moreover, the Hurd Trust is protected by various California laws.
For example, it is protected by landlord-tenant laws plus the
provisions of California’s judicial and nonjudicial foreclosure laws
(Code Civ. Proc., § 726 et seq.; Civ. Code, § 2924 et seq.) in
connection with any secured loans. The Hurd Trust is generally
governed by the Probate Code (Prob. Code, § 15200 et seq.), and
the Hurd Trust specifies with respect to the administrative
powers of the trustees that, except as otherwise provided, “the
determination of all matters with respect to what is principal and
income of the trust estate and the apportionment and allocation
of receipts and expenses between these accounts shall be
governed by the provisions of the California Revised Uniform
Principal and Income Act.”
       Now we turn to respondent.
       We conclude that he also purposefully availed himself of
the benefits and protections of California. He did so by: (1) being
the trustee of a California trust that owns California real estate
as its only asset; (2) being a trustee who collected, and a
beneficiary who received, the monetary benefits of the California
property owned by the trust; (3) entering an oral agreement with




                                14
a California resident regarding the management of California
real property; (4) causing the trust to borrow money against
California real property; and (5) recording a deed of trust with
the Recorder’s Office of Los Angeles County to secure the loan.
(See Van Buskirk, supra, 53 Cal.App.5th at p. 532 [respondent
purposefully availed herself of California laws by “transacting
about land in California” as the trustee and beneficiary of a trust
that was created and managed in California, that was governed
by California law, and that held real property interests in
California].)
             2. Connection Between the Respondent’s Contacts
with California and the Controversy.
      Respondent’s contacts with California are connected to the
claims in appellant’s petition.
      The petition contains requests for an accounting, a
surcharge and double damages directly related to respondent’s
decision to cause the Hurd Trust to borrow money and encumber
the La Cañada Flintridge property with a deed of trust recorded
in Los Angeles County. Also, based on allegations that
respondents violated his fiduciary duties with respect to the loan,
the petition seeks: (1) an order imposing a constructive trust on
property to which appellant is entitled, which would include 50
percent of the La Cañada Flintridge property; and (2) an order
compelling respondent to distribute an unencumbered 50 percent
interest in the La Cañada Flintridge property to appellant or an
order appointing a temporary trustee.
      To the degree the petition raises other issues such as
respondent’s alleged failure to provide an accounting and his
demand that appellant pay $50,000 or sign an indemnification
and/or release agreement, these claims are indirectly related to




                                15
respondent’s management of the La Cañada Flintridge property.
If it were not for the Hurd Trust owning California property, the
trust would no longer exist and there would be no basis for the
parties’ dispute.
       The question is whether there is sufficient relatedness.
The “‘relatedness requirement is satisfied if ‘there is a
substantial nexus or connection between the defendant’s forum
activities and the plaintiff’s claim.’” (Snowney v. Harrah’s
Entertainment, Inc. (2005) 35 Cal.4th 1054, 1068.) We conclude
that there is a substantial nexus because appellant’s request for
damages, a constructive trust, and title and/or appointment of a
new trustee are inextricably entwined with the contention that
respondent improperly managed and encumbered the La Cañada
Flintridge property.
             3. Fair Play and Substantial Justice.
       There is no basis in the record to conclude that litigating in
California will cause the respondent undue burden. He
previously filed a probate petition in California, and he is actively
litigating in Nevada. Litigating in California would cause
respondent to incur some extra expenses, but that is true with
any foreign defendant.
       As the forum state, California has an interest in ensuring
that California real property is not mismanaged to the detriment
of a beneficiary of a trust that was created in California.
Appellant has a strong interest in obtaining relief from what he
alleges is respondent’s breach of contract and fiduciary duty. We
conclude that a California court familiar with California probate
issues would be the most efficient forum for the parties to litigate
any issues of California law. To the degree Colorado law dictates
the parameters of respondent’s fiduciary duties, there is no basis




                                 16
to conclude that a California court cannot apply Colorado law.
Finally, the social policies regarding the administration of
California trusts, the management of California property, and the
protection of California beneficiaries outweigh the social policies
that Colorado may have with respect to governing trustees who
are responsible for managing California trusts that own
California property.
       After examining appellant’s forum contacts, the connection
between those forum contacts and the controversy, and after
considering the private and public interests, we conclude that
respondent could have reasonably anticipated being sued in
California. The exercise of personal jurisdiction comports with
fair play and substantial justice.
       Schuster, the case relied upon by the trial court, is not
germane to the issue presented. In that case, a resident of
Apache County, Arizona died in 1911 and his will was admitted
into probate in that county. The will provided that a large
portion of the estate would be given to three trustees to pay
income to certain beneficiaries. Some of the beneficiaries filed
petitions seeking an accounting, challenging the distribution of
assets, and seeking the appointment of a new trustee. The
Arizona probate court entered an order settling the account, and
one the parties appealed. Some of the beneficiaries filed an
action in California in which they sought an accounting, the
removal of the trustee, etc. The defendants filed a writ petition
seeking to prevent the California court from holding the
petitioner in contempt for failing to answer questions during his
deposition. The petitioner argued that the California court




                                17
lacked subject matter jurisdiction or that, as a matter of comity,1
the California court should not exercise jurisdiction over the case.
(Schuster, supra, 98 Cal.App. at p. 621.)
       The Schuster court concluded that the California court
should not take jurisdiction and issued a peremptory writ.
(Schuster, supra, 98 Cal.App. at p. 627.) It noted that “a strange
and anomalous situation would surely result if the California
courts should remove a trustee who is appearing as such in
Arizona, especially if the latter court should be of the opinion that
he should not be removed. Furthermore, all of the parties to the
action pending in the [California] court, with the exception of [a]
defendant corporation, have appeared in and submitted their
contentions in the [Arizona court]. Dissatisfaction on the part of
litigants with the orders and decrees of [the Arizona] court should
not prompt the courts of a sister jurisdiction to attempt an
interference.” (Id. at pp. 623–624.)
       Simply put, Schuster offers no guidance on the issue of
personal jurisdiction.
III. The Motion to Stay or Dismiss the Petition Based on
the Inconvenient Forum Doctrine.
       “When a court upon motion of a party . . . finds that in the
interest of substantial justice an action should be heard in a
forum outside this state, the court shall stay or dismiss the action
in whole or in part on any conditions that may be just.” (Code
Civ. Proc., § 410.30, subd. (a).) A moving party defendant has the


1      Based on comity, a trial court should abate an action in
California when an action covering the same subject matter was
filed in another jurisdiction first. (Simmons v. Superior Court
(1950) 96 Cal.App.2d 119, 122–123.)




                                 18
burden of proof. (Fox Factory, Inc. v. Superior Court (2017) 11
Cal.App.5th 197, 204.)
       In the first step of the analysis, the trial court determines
whether there is a suitable alternative forum. (Ford Motor Co. v.
Insurance Co. of North America (1995) 35 Cal.App.4th 604, 610
(Ford Motor).) If one exists, the trial court must consider the
private interests of the litigants and the interests of the public in
retaining the action in California. The private interest factors
“‘are those that make trial and the enforceability of the ensuing
judgment expeditious and relatively inexpensive, such as the
ease of access to sources of proof, the cost of obtaining attendance
of witnesses, and the availability of compulsory process for
attendance of unwilling witnesses. The public interest factors
include avoidance of overburdening local courts with congested
calendars, protecting the interests of potential jurors so that they
are not called upon to decide cases in which the local community
has little concern, and weighing the competing interests of
California and the alternate jurisdiction in the litigation.
[Citations.]’ [Citations.]” (Ibid.)
       A trial court properly exercises discretion when its decision
falls within the range of options available under the governing
legal criteria. (Ford Motor, supra, 35 Cal.App.4th at p. 610.)
Unless the weighing of private and public factors tips strongly
toward the defendant, case law holds that the plaintiff’s choice of
forum should rarely be disturbed. (Id. at pp. 610–611.) More
specifically, a “California plaintiff’s choice of forum” should not be
disturbed “except for weighty reasons.” (Klein v. Superior Court
(1988) 198 Cal.App.3d 894, 901; Gould, Inc. v. Health Sciences,
Inc. (1976) 54 Cal.App.3d 687, 693 [“One limitation on the
imposition of the doctrine has been recognized in the decisional




                                 19
law; it ordinarily may not be invoked to deprive a resident
plaintiff of access to the California courts”].) The law is settled.
California courts “have a duty to ensure fair treatment to
California plaintiffs. [Citations.]” (Berg v. MTC Electronics
Techs. Co. (1998) 61 Cal.App.4th 349, 356.)
       Here, the trial court did not rule on respondent’s motion to
dismiss based on the inconvenient forum doctrine.
       Typically, an order can be affirmed on any ground in the
record “because our job is to review the trial court’s ruling, not its
reasoning. [Citation.]” (People v. Financial Casualty & Surety,
Inc. (2017) 10 Cal.App.5th 369, 386.) But that rule does not
apply here because the trial court only ruled on the motion to
quash, which presented a question of law. It did not issue a
discretionary order granting the motion to stay or dismiss. Thus,
there is nothing for us to review, and no basis for us to analyze
the issues. “‘“If a ruling which might have been made as a matter
of discretion is based entirely upon other grounds, the appellate
court will not consider whether the ruling would constitute a
proper exercise of the discretionary power.”’ [Citation.]” (Bergin
v. Portman (1983) 141 Cal.App.3d 23, 28.)
       The matter must be remanded to the trial court to rule on
respondent’s motion to stay or dismiss based on the inconvenient
forum doctrine.




                                 20
                          DISPOSITION
      The order granting respondent’s motion to quash for lack of
personal jurisdiction is reversed. On remand, the trial court shall
consider and rule on respondent’s motion to stay or dismiss based
on the inconvenient forum doctrine. Appellant shall recover his
costs on appeal.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                               _____________________, Acting P. J.
                               ASHMANN-GERST


We concur:



________________________, J.
CHAVEZ



_______________________, J.
HOFFSTADT




                                21